Case 1:18-cv-01496-CMA-KLM Document 31 Filed 05/31/19 USDC Colorado Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-1496

  ROWAN FAMILY DENTISTRY, INC.,
  a Mississippi corporation

          Plaintiff,

     v.


  MESA LABS, INC., a Colorado corporation

          Defendant




                         STIPULATED DISMISSAL WITH PREJUDICE



          Plaintiff Rowan Family Dentistry Inc. and Defendant Mesa Laboratories, Inc.,

  pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate

  to the dismissal with prejudice of this action and the individual as well as class-based

  claims of Plaintiff.
Case 1:18-cv-01496-CMA-KLM Document 31 Filed 05/31/19 USDC Colorado Page 2 of 3




  Date: May 31, 2019                   Respectfully Submitted,

  ROWAN FAMILY DENTISTRY INC.          MESA LABORATORIES, INC.

  /s/ Meghan C. Quinlivan              /s/ Seth H. Corthell
  Meghan C. Quinlivan                  Martin W. Jaszczuk
  Burg Simpson                         Seth H. Corthell
  Eldredge Hersh & Jardine, P.C.       JASZCZUK P.C.
  40 Inverness Drive East              311 South Wacker Drive
  Englewood, CO 80112                  Suite 3200
  Phone: (303) 792-5595                Chicago, IL 60606
  Email: mquinlivan@burgsimpson.com    Phone: 312-442-0509
                                       mjaszczuk@jaszczuk.com
  Diandra S. Debrosse Zimmerman        scorthell@jaszczuk.com
  Zarzaur Mujumdar & Debrosse
  2332 2nd Avenue North                Thomas P. Johnson
  Birmingham, Alabama 35203            Jennifer S. Allen
  Phone: 205 983-7985                  Davis, Graham & Stubbs LLP
  Email: fuli@zarzaur.com              1550 17th Street
                                       Suite 500
  Attorneys for Plaintiff              Denver, CO 80202
                                       Phone: (303) 892-9400
                                       tom.johnson@dgslaw.com
                                       jennifer.allen@dgslaw.com

                                       Attorneys for Defendant




                                       2
Case 1:18-cv-01496-CMA-KLM Document 31 Filed 05/31/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

         I, Meghan Quinlivan, an attorney, certify that I caused the foregoing to be served
  upon all persons and entities registered and authorized to receive such service through
  the court Case Management / Electronic Case Files (CM/ECF) system on May 31, 2019.


                                                        /s/ Meghan C. Quinlivan




                                             3
